Appendix to Advisory Action
New rejection in view of after final 10 February 2021 amendment
Claims 16-20, 24 & 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2012/0025665) in view of Nakamura et al. (US 6,104,117).
Regarding claim 16, Takahashi teaches a stator comprising: 
a stator core that comprises a plurality of teeth 203; and a coil 204 wound on each of the plurality of teeth, wherein each of the plurality of teeth comprises a body (not numbered), on which the coil is wound, and a shoe (salient pole surface) 205 connected to the body, wherein the shoe comprises a groove 206 (Fig.9), wherein a center C1 of a lateral cross section of the groove is disposed to be spaced an angle θ2 defined by the center C1 and a lateral end surface of the shoe in a circumferential direction (corresponding to an angle equal to [θA + θB]/2 - θY) and an angle θ1 (corresponding to an angle equal to 2θY) defined by a width of a slot opening formed between the adjacent teeth (Figs.2&9). 
	Regarding the claimed relation of the angle θ2 to be 0.45 to 0.55 of the angle θ1, Takahashi teaches examples within this range since θA and θY are related to θZ by the formula    θA ≥ θY + θZ  (¶[0035]) and since θA and θB are related to θZ by the formula | θA - θB | ≤ θZ  and (¶[0039]), where θY is an angular width having 1/2 of the angular width of the opening slot (i.e., the opening slot has an angular width two times the angular width of θY), θA is an angular width from "X" to an angular position A of the groove 7, θB is an angular width from "X" to an angular position B of the groove 7, and θZ is an angular width of the sloping portion of the wave shape at both ends of the magnetic pole of the rotor permanent magnet 3 (¶[0034]-¶[0035], Figs.2-3).  Thus, for example, when θZ is small (corresponding to a sharp sloping portion, ¶[0041]), values for θA, θB and θY can be chosen which meet the claimed criteria. For instance, for θZ = 2º, the A = 7º, θB = 9º  and θY = 4º result in values of θ1 = 8º and θ2 = 4º according to the formulas extrapolated above. In the words of the claim, a value for the angle θ2 is equal to 0.5 of the angle θ1.  Or, when θZ is large (corresponding to a gentle sloping portion, ¶[0041]), values for θA, θB and θY can be chosen which the claimed criteria, e.g., for θZ = 10º, the values θA = 25º, θB = 35º  and θY = 15º result in values of θ1 = 30º and θ2 = 15º, or a value for the angle θ2 equal to 0.5 of the angle θ1. Per MPEP 2131.03(I), with respect to anticipation of ranges, a specific example in the prior art which is within a claimed range anticipates the range. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Therefore, Takahashi reads on this feature.  

    PNG
    media_image1.png
    400
    482
    media_image1.png
    Greyscale

The differences are that the stator teeth in Takahashi’s Fig.9 inner-rotor embodiment do not comprise a “plurality” of grooves,“where a width of each groove of the plurality of grooves is configured to be in a range of 90% to 110% of a width of the slot opening.”

Further, regarding the first and second differences, Nakamura teaches a stator comprising: a stator core that comprises a plurality of teeth 21; and a coil wound on each of the plurality of teeth (c.7:54-56), wherein each of the plurality of teeth comprises a body (salient poles) 21a, on which the coil is wound, and a shoe (not numbered) connected to the body, wherein the shoe comprises a plurality of grooves 24…, a width α of a slot opening 27 formed between the adjacent teeth, and wherein a width β of each groove of the plurality of grooves 24 is configured to be in a range of 90% to 110% of a width α of the slot opening 27, i.e., a width β of the groove is between 0.5 times to not greater than 1.5 times (or between 50% to 150%) the width α of the slot opening. In particular, Nakamura teaches it is specifically preferable to set the width α of the winding slot 27 equal to the width β of the supplemental groove 24, namely satisfying α = β (c.8:41-44). The plurality of grooves reduce the cogging torque (c.8:14-21) and the specified range of widths of each groove improves cancellation of the fundamental wave of the cogging torque, so that cogging torque is further reduced (c.8:34-41). 

    PNG
    media_image2.png
    569
    666
    media_image2.png
    Greyscale

Per MPEP 2131.03(I), a specific example in the prior art which is within a claimed range anticipates the range. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Further, per MPEP 2131.03(II), prior art which teaches a range overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.  In this case, this requirement is met since the teaching in c.8:41-44 that α = β falls within the claimed range.
Thus, it would have been obvious to further modify Takahashi with a plurality of grooves where a width of each groove of the plurality of grooves is configured to be in a range of 90% to 110% of a width of the slot opening, since Nakamura teaches this range of widths of each groove improves cancellation of the fundamental wave of the cogging torque, so that cogging torque is further reduced.
Regarding claim 17, as noted above, Takahashi teaches examples with the claimed relation.
Regarding claim 18, as seen in Takahashi Fig.5, there are two grooves 70, and the two grooves 70 are arranged to be symmetrical to each other on the basis of a reference line that 
Regarding claim 19, Takahashi’s grooves are arranged along an axial direction of the stator core (i.e., grooves axially extend across the full width of the salient pole surface; ¶[0030]). 
Regarding claim 20, Takahashi teaches a motor comprising: a rotating shaft 208; a rotor 207 comprising a hole into which the rotating shaft 208 is inserted; and a stator disposed outside the rotor, wherein the stator comprises: a stator core 202 comprising a plurality of teeth 203; and a coil 204 wound on each of the plurality of teeth, wherein each of the plurality of teeth comprises a body, on which the coil is wound, and a shoe 205 connected to the body, wherein the shoe comprises a semicircular groove (Fig.9).  Further, as explained above in the rejection of claim 16, Takahashi includes examples reading on the feature “wherein a center C1 of a lateral cross section of each groove is disposed to be spaced at an angle θ2 defined by the center C1 and a lateral end surface of the shoe in a circumferential direction, and wherein the angle θ2 is 0.45 to 0.55 of an angle θ1 defined by a width of a slot opening formed between the adjacent teeth. The differences are that the stator teeth in Takahashi’s Fig.9 inner-rotor embodiment do not comprise a “plurality” of grooves,“where a width of each groove of the plurality of grooves is configured to be in a range of 90% to 110% of a width of the slot opening.”
But, regarding the first difference, Takahashi teaches in a second embodiment (Fig.5)  that each salient pole surface 60 is provided with two grooves 70 formed at symmetric positions about the center of the salient pole surface 60 and having symmetric structures, to reduce the peak value of both positive and negative cogging torques (¶[0042]-¶[0044]).  Thus, it would have been obvious before the effective filing date to modify Takahashi’s Fig.9 embodiment and 
Further, regarding the first and second differences, Nakamura teaches a stator comprising: a stator core that comprises a plurality of teeth 21; and a coil wound on each of the plurality of teeth (c.7:54-56), wherein each of the plurality of teeth comprises a body (salient poles) 21a, on which the coil is wound, and a shoe (not numbered) connected to the body, wherein the shoe comprises a plurality of grooves 24…, a width α of a slot opening 27 formed between the adjacent teeth, and wherein a width β of each groove of the plurality of grooves 24 is configured to be in a range of 90% to 110% of a width α of the slot opening 27, i.e., a width β of the groove is between 0.5 times to not greater than 1.5 times (or between 50% to 150%) the width α of the slot opening. In particular, Nakamura teaches it is specifically preferable to set the width α of the winding slot 27 equal to the width β of the supplemental groove 24, namely satisfying α = β (c.8:41-44). The plurality of grooves reduce the cogging torque (c.8:14-21) and the specified range of widths of each groove improves cancellation of the fundamental wave of the cogging torque, so that cogging torque is further reduced (c.8:34-41). 
Thus, it would have been obvious to further modify Takahashi with a plurality of grooves where a width of each groove of the plurality of grooves is configured to be in a range of 90% to 110% of a width of the slot opening, since Nakamura teaches this range of widths of each groove improves cancellation of the fundamental wave of the cogging torque, so that cogging torque is further reduced.
Regarding claim 24, the function “a frequency of cogging torque waveforms during unit rotations is three times of a least common multiple of a number of magnets of the rotor and number of teeth”, this is inherent to the combination since it teaches all the claimed structure.

Regarding claim 27, in the combination the grooves are arranged along an axial direction of the stator core, since Takahashi’s groove axially extends across the full width of the salient pole surface (¶[0030]). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi & Nakamura, further in view of Lee et al. (WO 2011/149245).
Takahashi and Nakamura teach the invention including and an angle formed by a side surface of the body and a side surface of the shoe, which is connected to the side surface of the body (Takahashi Fig.9, Nakamura Fig.5), but neither specifically teaches the angle is between 145º to 155º.
But, Lee teaches a compressor motor including a stator comprising a stator core with a plurality of teeth 520; and a coil 510 wound on each of the plurality of teeth, wherein each of the plurality of teeth comprises a body 522, on which the coil is wound, and a shoe 521 connected to the body (Fig.3).  Further, an obtuse angle θ (i.e., greater than 90º but less than 180º) is formed by a side surface of the body and a side surface of the shoe, which is connected to the side surface of the body, in order to reduce the rapidly forming magnetic flux density near the magnetic pole conversion region of the rotor and form the stator into an optimal shape to reduce cogging torque, torque ripple, noise and vibration (abstract, Fig.3). Lee’s obtuse angle θ ranges from 90º to 180º and encompasses the claimed range.  

    PNG
    media_image3.png
    553
    499
    media_image3.png
    Greyscale

	Thus, it would have been obvious before the effective filing date to provide the angle formed by a side surface of the body and a side surface of the shoe, which is connected to the side surface of the body, in Takahashi and Nakamura to be between 145º to 155º since Lee teaches an obtuse angle encompassing this range would have formed the stator into an optimal shape for the reduction of cogging torque, torque ripple, noise and vibration, and it has been held that where the general conditions of a claim are met, discovery of optimum or workable ranges involves ordinary skill.  In re Aller, 105 USPQ 233.
Claims 21 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi & Nakamura, further in view of Kusase (US Pat.Pub.2018/0102678).
Takahashi & Nakamura teach a groove radius and a distance between the shoe and rotor, but do not specifically teach the radius of the groove is 0.9 to 1.1 of a distance between the shoe of the stator and the rotor. 
But, Kusase teaches an armature (stator) 11 of a rotating electric machine comprising a plurality of large-width teeth 11b3 each with a plurality of grooves 11c, wherein a radial depth of the groove 11c1 is set to be greater than or equal to the size GL of the radial gap G between the 

    PNG
    media_image4.png
    414
    556
    media_image4.png
    Greyscale

It would thus have been obvious before the effective filing date to modify Takahashi & Nakamura and provide groove radius (depth) that was “0.9 to 1.1 of a distance D between the shoe of the stator and the rotor” since Kusase teaches an overlapping range would have been desirable to improve machine performance, and where the general conditions of a claim are met, discovery of optimum ranges has been held to involve ordinary skill.  In re Aller, 105 USPQ 233. 
Regarding claim 23, Kusase teaches a radial depth of the groove 11c1 is set to be greater than or equal to the size GL of the radial gap G between the armature 11 and the rotor 13, and thus the combination with Takahashi & Kadoya teaches “the radius R of the groove is equal to the distance D between the shoe of the stator and the rotor.” 
Claims 22 & 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2009/0236920) in view of Kusase, Takahashi and Nakamura.
Regarding claim 22, Islam teaches a motor 100 comprising: a rotating shaft (not numbered); a rotor 101 comprising a hole (not numbered) into which the rotating shaft is inserted; and a stator 104 disposed outside the rotor (Fig.1), wherein the stator comprises: 


    PNG
    media_image5.png
    693
    542
    media_image5.png
    Greyscale

Islam teaches the semicircular grooves/circular notches 405 have a dimension ‘a’ and that “[t]he dimension "a" of the notch may also be increased or decreased [and t]he dimensio[n] "a"…may be optimized through experimentation and simulation to determine dimensions that reduce the cogging torque and the back-EMF harmonics of the motor” (¶[0035]), but Islam does not specifically teach that the groove depth is “0.9 to 1.1 of a distance…between the shoe [403] of the stator and the rotor [101]” or that “a center C1 of a lateral cross section of each groove is disposed to be spaced at angle θ2 defined by the center C1 and a lateral end surface of the shoe in a circumferential direction, and wherein the angle θ2 is 0.45 to 0.55 of an angle θ1 defined by a width of a slot opening formed between the adjacent teeth” or that “a width of each groove of the plurality of grooves is configured to be in a range of 90% to 110% of a width of the slot opening.”
But, regarding the first difference, Kusase teaches an armature (stator) 11 of a rotating electric machine comprising a plurality of large-width teeth 11b3 each with a plurality of grooves 
It would thus have been obvious before the effective filing date to modify Islam and provide groove radius (depth) that was “0.9 to 1.1 of a distance D between the shoe [403] of the stator and the rotor [101]” since Kusase teaches an overlapping range would have been desirable to improve machine performance, and where the general conditions of a claim are met, discovery of optimum ranges has been held to involve ordinary skill.  In re Aller, 105 USPQ 233. 	
Regarding the second difference, Takahashi teaches a stator comprising: a stator core that comprises a plurality of teeth 203; and a coil 204 wound on each of the plurality of teeth, wherein each of the plurality of teeth comprises a body (not numbered), on which the coil is wound, and a shoe (salient pole surface) 205 connected to the body, wherein the shoe comprises a groove 206 (Fig.9), wherein a center C1 of a lateral cross section of the groove is disposed to be spaced an angle θ2 defined by the center C1 and a lateral end surface of the shoe in a circumferential direction (corresponding to an angle equal to [θA + θB]/2 - θY) and an angle θ1 (corresponding to an angle equal to 2θY) defined by a width of a slot opening formed between the adjacent teeth (Figs.2&9).  Regarding the claimed relation of the angle θ2 to be 0.45 to 0.55 of the angle θ1, Takahashi teaches examples within this range since θA and θY are related to θZ by the formula θA ≥ θY + θZ  (¶[0035]) and since θA and θB are related to θZ by the formula | θA - θB | ≤ θZ  and (¶[0039]), where θY is an angular width having 1/2 of the angular width of the opening slot (i.e., the opening slot has an angular width two times the angular width of θY), θA is an B is an angular width from "X" to an angular position B of the groove 7, and θZ is an angular width of the sloping portion of the wave shape at both ends of the magnetic pole of the rotor permanent magnet 3 (¶[0034]-¶[0035], Figs.2-3).  Thus, for example, when θZ is small (corresponding to a sharp sloping portion, ¶[0041]), values for θA, θB and θY can be chosen which meet the claimed criteria. For instance, for θZ = 2º, the values θA = 7º, θB = 9º  and θY = 4º result in values of θ1 = 8º and θ2 = 4º according to the formulas extrapolated above. In the words of the claim, a value for the angle θ2 is equal to 0.5 of the angle θ1.  Or, when θZ is large (corresponding to a gentle sloping portion, ¶[0041]), values for θA, θB and θY can be chosen which the claimed criteria, e.g., for θZ = 10º, the values θA = 25º, θB = 35º  and θY = 15º result in values of θ1 = 30º and θ2 = 15º, or a value for the angle θ2 equal to 0.5 of the angle θ1. Per MPEP 2131.03(I), with respect to anticipation of ranges, a specific example in the prior art which is within a claimed range anticipates the range. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Takahashi teaches that disposal of the groove 7 satisfying the formula θA ≥ θY + θZ , which overlaps the claimed range of values for θ1 & θ2, reduces one of peak values in a positive side and a negative side of the cogging torque (¶[0011]).
Thus, it would have been further obvious before the effective filing date to modify Islam and Kusase and position a center C1 of a lateral cross section of each groove to be spaced at angle θ2 defined by the center C1 and a lateral end surface of the shoe in a circumferential direction, wherein the angle θ2 is 0.45 to 0.55 of an angle θ1 defined by a width of a slot opening formed between the adjacent teeth, since Takahashi teaches an overlapping range of positions 
Regarding the third difference, Nakamura teaches a stator comprising: a stator core that comprises a plurality of teeth 21; and a coil wound on each of the plurality of teeth (c.7:54-56), wherein each of the plurality of teeth comprises a body (salient poles) 21a, on which the coil is wound, and a shoe (not numbered) connected to the body, wherein the shoe comprises a plurality of grooves 24…, a width α of a slot opening 27 formed between the adjacent teeth, and wherein a width β of each groove of the plurality of grooves 24 is configured to be in a range of 90% to 110% of a width α of the slot opening 27, i.e., a width β of the groove is between 0.5 times to not greater than 1.5 times (or between 50% to 150%) the width α of the slot opening. In particular, Nakamura teaches it is specifically preferable to set the width α of the winding slot 27 equal to the width β of the supplemental groove 24, namely satisfying α = β (c.8:41-44). The plurality of grooves reduce the cogging torque (c.8:14-21) and the specified range of widths of each groove improves cancellation of the fundamental wave of the cogging torque, so that cogging torque is further reduced (c.8:34-41). 
Thus, it would have been obvious to further modify Islam, Kusase & Takahashi with a plurality of grooves where a width of each groove of the plurality of grooves is configured to be in a range of 90% to 110% of a width of the slot opening, since Nakamura teaches this range of widths of each groove improves cancellation of the fundamental wave of the cogging torque, so that cogging torque is further reduced.
Regarding claim 28, providing the radius R of each groove equal to the distance D between the shoe of the stator and the rotor would have been obvious since Kusase teaches a radial depth of the groove 11c1 (corresponding to the radius in the combination with Islam’s or equal to the size GL of the radial gap G between the armature 11 and the rotor 13, to improve the rotational performance (¶[0061]; Fig.4). Also, Islam suggests the radius (corresponding to half the dimension or diameter ‘a’) would have been an optimization to reduce the cogging torque and the back-EMF harmonics of the motor ¶[0035]), and discovery of an optimum value of a result effective variable has been held to involve ordinary skill. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 29, the function “a frequency of cogging torque waveforms during unit rotations is three times of a least common multiple of a number of magnets of the rotor and a number of teeth”, this is inherent to the combination since it teaches all the claimed structure, including in Islam different combinations of rotor magnets and stator teeth (¶[0036]).  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Islam, Kusase, Takahashi & Nakamura, further in view of Lee.
 Islam, Kusase, Takahashi & Nakamura teach the invention including and an angle formed by a side surface of the body and a side surface of the shoe, which is connected to the side surface of the body (Islam, slot angle Sa, Fig.5, Kusase Fig.4) but neither specifically teaches the angle is between 145º to 155º.
But, Lee teaches a compressor motor including a stator comprising a stator core with a plurality of teeth 520; and a coil 510 wound on each of the plurality of teeth, wherein each of the plurality of teeth comprises a body 522, on which the coil is wound, and a shoe 521 connected to the body (Fig.3).  Further, an obtuse angle θ (i.e., greater than 90º but less than 180º) is formed by a side surface of the body and a side surface of the shoe, which is connected to the side surface of the body, in order to reduce the rapidly forming magnetic flux density near the magnetic pole conversion region of the rotor and form the stator into an optimal shape to reduce 
	Thus, it would have been obvious before the effective filing date to provide an angle formed by a side surface of the body and a side surface of the shoe, which is connected to the side surface of the body, in Islam, Kusase, Takahashi & Nakamura of between 145º to 155º since Lee teaches an obtuse angle encompassing this range would have formed the stator into an optimal shape for the reduction of cogging torque, torque ripple, noise and vibration, and it has been held that where the general conditions of a claim are met, discovery of optimum or workable ranges involves ordinary skill.  In re Aller, 105 USPQ 233.
                                                          
Response to Arguments
Applicant's arguments filed 10 February 2021 have been considered but they are not persuasive.  
Regarding the added feature “wherein a width of each groove of the plurality of grooves is configured to be in a range of 90% to 110% of a width of the slot opening”, Nakamura teaches a stator comprising: a stator core that comprises a plurality of teeth 21; and a coil wound on each of the plurality of teeth (c.7:54-56), wherein each of the plurality of teeth comprises a body (salient poles) 21a, on which the coil is wound, and a shoe (not numbered) connected to the body, wherein the shoe comprises a plurality of grooves 24…, a width α of a slot opening 27 formed between the adjacent teeth, and wherein a width β of each groove of the plurality of grooves 24 is configured to be in a range of 90% to 110% of a width α of the slot opening 27, i.e., a width β of the groove is between 0.5 times to not greater than 1.5 times (or between 50% to 150%) the width α of the slot opening, to improve cancellation of the fundamental wave of the 
 
    PNG
    media_image2.png
    569
    666
    media_image2.png
    Greyscale

Per MPEP 2131.03(I), a specific example in the prior art which is within a claimed range anticipates the range. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Further, per MPEP 2131.03(II), prior art which teaches a range overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.  In this case, this requirement is met since the teaching in c.8:41-44 that α = β falls within the claimed range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Okubo (US 6,897,588) teaches a stator core 8 that comprises a plurality of teeth 11; and a coil 9 wound on each of the plurality of teeth (c.3:31-40), wherein each of the plurality of teeth comprises a body (not numbered), on which the coil 9 is wound, and a shoe (not numbered) A of each groove of the plurality of grooves 12 is configured to be in a range of 90% to 110% of a width Ws of the slot opening 14 (i.e., a width WA of each auxiliary groove 12 is made equal to or slightly greater than the width Ws of each slot 14; c.3:63-64; Fig.2). Thus, the sub-teeth 13 of the teeth 11 are arranged peripherally at regular intervals or approximately equal intervals, and the number of slots of the stator core 8 is apparently increased to consequently reduce cogging as well as the inductance and the armature reaction (c.2:64-c.3:2).
 
/BURTON S MULLINS/Primary Examiner, Art Unit 2832